DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 18-34 are currently pending in the application.  Claims 31-34 have been withdrawn from consideration.  The rejections of record from the office action dated 2/5/2021 not repeated herein have been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 18, 19, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 2012/0021247).
Regarding claims 18, 27, and 28, Komatsu teaches a refrigeration circuit (i.e. container) comprising a metal surface with an (inner) layer of zinc plated coating applied thereto (i.e. at least partially covering) (abstract, [011, 0044]).  HFO-1234yf (i.e. tertrafluoropropene, regarding claim 18) (i.e. 2,3,3,3-tetrafluoropropene, regarding claim 28) is in contact with the inner side of the circuit, Fig. 8.  

    PNG
    media_image1.png
    379
    651
    media_image1.png
    Greyscale

Komatsu does not expressly teach what % of the refrigerant is constituted of HFO-1234yf, however as HFO-1234yf is the only component taught, it would naturally follow that 100% (i.e. at least 15 wt%, regarding claim 1) (i.e. at least 90% regarding claim 27) would be obvious over Komatsu.  
Regarding claim 19, while not expressly taught, any % amount of the interior surface coated with that of Komatsu would have, including 100% (i.e. at least 90%), so as to eliminate the chemical instability of the HFO-1234yf when coming into contact with the metal (abstract, [0006]). 
Regarding claim 22, Komatsu teaches the coating to be a zinc plated coating and thus includes the embodiments in which 100% is made of zinc (i.e. at least 95%) [0011, 0044]. 
Regarding claim 23, Komatsu teaches embodiments in which the refrigerant is contaminated and non-contaminated by moisture (i.e. water) [0045].  It is the examiner’s position that the non-contaminated by moisture embodiment includes 0 ppm (i.e. less than 10,000 ppm).  
Regarding claim 24, as the composition of Komatsu is identical to that as claimed, being 100% of tetrafluoropropene (HFO-1234yf), the acid content as claimed is intrinsic the composition of Komatsu, absent an objective contrary showing. When the claimed and prior art products are identical or substantially identical in structure or composition, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claim 25, in at least one embodiment, Komatsu teaches the composition to contain both the refrigerant and air (i.e. gas phase and liquid phase) [0045]. 
Regarding claim 26, the composition contains air [0045], but Komatsu does not expressly teach the amount by volume.  However, as Komatsu teaches that air may be a contaminate [0045], it is the examiner’s position that any small amount of air, including values between 0-5% (i.e. overlapping with 0.1 to 5% by volume) would be considered as a contaminating amount, absent an objective showing of criticality.  
Regarding claim 27, the refrigeration circuit is a closed system (i.e. closed container) [0030, 0034].  As the container is identical to that as claimed, the ability for the container of Komatsu to withstand a test pressure of from 10-100 bar would be intrinsic, absent an objective contrary showing. When the claimed and prior art products are identical or substantially identical in structure or composition, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).

Claims 20, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 2012/0021247), as applied to claim 18 above, and further in view of Herbert (US 20013/0219953).
Regarding claims 20 and 30, the limitations of claim 18 have been previously presented.  Komatsu does not expressly teach the metal to be made of steel (claim 20) nor the container to be cylindrical (claim 30). 
Herbert is in the related field of vehicle refrigeration circuits for vehicle air conditioning systems (abstract, [0002]).  Herbert teaches a refrigeration circuit to comprise a condenser which comprise cooling tubes with a collecting tank (i.e. cylindrical container) Herbert (abstract, [0002]).  
The side walls of the tubes may be made of metal, including aluminum or steel. 
Komatsu and Herbert are both in related fields regarding refrigeration circuits for vehicle air conditioners.  It would have been obvious to one skilled in the art to use the condenser of Herbert, which comprises cooling tubes/tanks (i.e. cylindrical containers), in the refrigeration circuit of Komatsu.  The condenser has the taught benefit of reducing the amount of coolant that is present in the flow spaces in the collecting container (Herbert, abstract).  
Likewise, as Komatsu teaches Al and Fe metals equivalently (Komatsu, [0014]), and as Herbert teaches the metal walls of Al and steel (Herbert, [0013, 0016]), it would have been obvious to one skilled in the art to choose steel as an equivalent material for refrigeration circuits (Herbert, [0013, 0016]).  
Finally the examiner notes that the recitation of, “mounted within a framework…” does not limit the structure of the claimed container.  It is a statement of intended use.  The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02 II).  
Regarding claim 21, while not expressly taught, it is the examiner’s positon that carbon steel would have been an obvious choice to one skilled in the art due to carbon steel’s increased toughness as compared to wrought iron (pure Fe).  Carbon steel is a well known material in the steel metallurgical arts .  

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.

Regarding the rejection under USC 103 over Komatsu (2012/002147). 
Applicant’s contention (see p. 5-6) is that Komatsu does not teach a “container made of metal.”  On one hand, Applicant readily acknowledges that the inner portion of the refrigerant circuit of Komatsu is indeed metal (see p. 5 last paragraph, and first two paragraphs of p. 6), but contends that Komatsu teaches refrigerant circuit members, with recited examples of slidable contacts, swash plates, scroll members which are not containers (Komatsu, [0016]).  
In response to this argument, firstly, Komatsu [0016] is describing members for which Komatsu describes as being severe, for which the aforementioned circuit-forming member is especially effective.  
In addition, the term “refrigerant-circuit” well known in the art to include the condenser, evaporator, expansion elements, and compressor (see Herbert [0002], already of record).  The refrigerant condenser assembly, in turn, includes heat exchanger cooling tubes (i.e. containers) (Herbert, [0002]).  Thus it is abundantly clear that the refrigerant-circuit members of Komatsu include portions of the cycle clearly identifiable as being containers.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/KEVIN C ORTMAN JR./Examiner, Art Unit 1782